Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 298TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 31st day of December, 2014,
the cause on appeal to revise or reverse the judgment between

BECKY DREW AND ROBERT KEVIN                         On Appeal from the 298th Judicial District
DREW, Appellants                                    Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-12720.
No. 05-13-01619-CV         V.                       Opinion delivered by Justice O’Neill,
                                                    Justice Fillmore and Chief Justice Thomas,
TEXAS FARM BUREAU MUTUAL                            Retired, participating.
INSURANCE COMPANY, Appellee

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee Texas Farm Bureau Mutual Insurance Company recover
its costs of this appeal from appellants Becky Drew and Robert Kevin Drew.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 12th day of March, 2015.




                                                           LISA MATZ, Clerk




                                        –2–